EXHIBIT 99.1 575 Maryville Centre Drive St. Louis, Missouri 63141, USA www.solutia.com FOR IMMEDIATE RELEASE NEWS Media: Melissa Zona +1.314.674.5555 Investors: Susannah Livingston +1.314.674.8914 Solutia Reports Second Quarter 2011 Results Financial performance reflects resiliency of portfolio and strong operational execution ST LOUIS – July 25, 2011 Second Quarter Highlights ● Net sales of $543 million; an 8% increase from the same period in 2010 ● Diluted earnings per share from continuing operations of $.56 ● Adjusted Earnings per Share (Adjusted EPS) of $.57; a 30% increase from the same period in 2010 ● Voluntary debt pay down of $25 million ● Maintaining 2011 guidance of $2.10 to $2.25 Adjusted EPS, an increase of 34% to 43% versus 2010 actual Note: See reconciliation tables below for adjustments made to U.S. generally accepted accounting principles (GAAP) financial measures and discussion of items affecting results. “Increased penetration of high-value premium products, participation in diverse end markets with global geographic balance and strong operational execution propelled Solutia to record earnings despite higher raw material costs and slight demand softening in Asia,” said Jeffry N. Quinn, chairman, president and chief executive officer of Solutia Inc. "The resiliency of Solutia’s portfolio, as demonstrated this quarter, allowed us to once again deliver exceptional margins and remain focused on key strategic initiatives, such as investing in high-return organic growth opportunities.” Second Quarter 2011: Consolidated Results from Continuing Operations Solutia Inc. (NYSE: SOA) today reported net sales for the second quarter 2011 of $543 million, up $41 million or 8 percent from the same period in 2010.Reported income from continuing operations attributable to Solutia was $68 million for the second quarter 2011, up $14 million from the same period in 2010.Both periods were impacted by certain events affecting comparability (detailed below), which resulted in a net after-tax charge of $1 million in 2011 and gain of $1 million in 2010.Excluding these items, Adjusted Earnings increased $16 million.Adjusted EBITDA totaled $141 million, up $7 million from the same period in 2010.Adjusted EPS totaled $.57, up $.13 or 30 percent from the same period in 2010.Adjusted EPS increased primarily due to higher selling prices and lower interest expense, partially offset by the impact of divestitures and higher raw material costs. Segment Data In order to aid understanding of Solutia’s business performance, the results of its business segments are presented on an adjusted basis and reconciled to the comparable GAAP measures in the below tables. Advanced Interlayers Segment Advanced Interlayers’ second quarter 2011 net sales totaled $232 million, an increase of $24 million or 12 percent from the same period in 2010.Adjusted EBITDA increased $8 million to $52 million for the second quarter of 2011 compared to the prior year period.This earnings increase was primarily due to improved selling prices, the addition of the Vistasolar® business, improved mix and improved fixed cost absorption, partially offset by the impact of higher raw material costs. “The second quarter reflects the global strength of the Advanced Interlayers business, highlighting the diversity of end markets and further penetration of innovative, premium products.With pricing actions in place, these results emphasize the value customers place on our products, technical service and global supply chain capabilities,” said James R. Voss, executive vice president and chief operating officer. 2 Performance Films Segment Performance Films’ second quarter 2011 net sales totaled $86 million, an increase of $13 million or 18 percent from the same period in 2010.Adjusted EBITDA remained consistent at $19 million for the second quarter of 2011 compared to the prior year period.Performance Films experienced improved selling prices and sales volumes, which offset higher manufacturing costs. “Performance Films’ revenue generation showcases the power of its diverse product portfolio combined with its enhanced market position, with premium brands exceeding top-line growth expectations,” said Voss.“This growth, primarily in Asia, underscores the value of Solutia’s investments in the region, allowing us to swiftly serve our customers and capture growth opportunities.” Technical Specialties Segment Technical Specialties’ second quarter 2011 net sales totaled $225 million, an increase of $8 million or 4 percent from the same period in 2010.Adjusted EBITDA decreased $2 million to $82 million for the second quarter of 2011 compared to the prior year period, with the modest reduction in Adjusted EBITDA attributed to the divestiture of other rubber chemicals businesses since the second quarter of 2010.Increased raw material costs and higher manufacturing costs were more than offset by increased selling prices, improved sales volumes and lower selling costs. “The ability of Technical Specialties to achieve strong revenue growth despite softness in the Asia tire market and the current raw material environment is a strong affirmation of its market-leading positions and the value offered to our customers,” added Voss. 3 Unallocated and Other Unallocated and other expenses reduced Adjusted EBITDA by $12 million, which was a $1 million improvement compared to the second quarter of 2010, primarily attributed to reduced expenses related to the annual incentive compensation program. Leverage and Liquidity The Company ended the second quarter with net debt of $1,193 million and liquidity of $447 million.Cash provided by continuing operationsless capital expenditures for the quarter was $25 million compared to $93 million for the same period in 2010.The $68 million year-over-year decrease in cash flow was primarily attributed toincreased growth capital expenditures, increased working capital requirements to support higher sales volumes and higher pension contributions, partially offset by higher Adjusted EBITDA. In 2011, the Company has paid down a total of $102 million in debt, including a voluntary pay down of $25 million on its senior secured term loan in the second quarter. “Solutia’s strong cash generation allows us to continue to invest in our businesses while further deleveraging the Company,” said James M. Sullivan, executive vice president and chief financial officer. 4 Outlook The Company expects stronger sales in the back half of the year in comparison to the first half.This expectation is due to the projected rebound in the automotive sector, as the Japan-related supply disruptions have largely ceased, second-half architectural volumes are on par with the strong second quarter volumes, and a modest recovery in the solar market as the demand profile improves and inventory levels are reduced.Raw material prices are expected to remain consistent with the levels experienced during the second quarter for the remainder of 2011.Finally, on a full year basis, the sale of certain non-strategic assets that occurred in 2010 and the first quarter 2011 is expected to reduce full year net sales and Adjusted EPS as compared to 2010 by approximately $70 million and $.08, respectively.The Company is maintaining its Adjusted EPS guidance for 2011 in the range of $2.10 to $2.25. Second Quarter Conference Call and Video The Company will hold a conference call at 9:00 a.m. Central Daylight Time (10:00 a.m. Eastern Daylight Time) on Tuesday, July 26, 2011, during which Solutia executives will elaborate upon the company’s second quarter 2011 financial results.Mr. Quinn is alsoscheduled to appear on CNBC's Worldwide Exchange program at 5 a.m. EDT Tuesday, July 26, 2011,at which time he may also discuss the results. A live webcast of the conference call and presentation slides will be available by clicking here or through Solutia's investor webpage. For those participating via teleconference, the phone number for the call is 1-888-895-5271 (U.S.) or 1-847-619-6547 (international), and the passcode is 30185772.Participants are encouraged to dial in 10 minutes early.A replay of the event will be available through www.solutia.com for two weeks or by calling 1-888-843-7419 (U.S.) or 1-630-652-3042 (international) and entering the passcode 30185772#. In an effort to enhance communications, Solutia has created a supplemental video available on its website and YouTube channel that focuses on second quarter 2011 earnings, available prior to the quarterly conference call. Important Information Regarding Outlook There is no guarantee that Solutia will achieve its projected financial expectation for 2011, which is based on management estimates, currently available information and assumptions that management believes to be reasonable.Such forward-looking statements are inherently subject to significant economic, competitive and other uncertainties and contingencies, many of which are beyond the control of management.See “Forward-Looking Statements” below. 5 SOLUTIA INC. CONSOLIDATED STATEMENT OF OPERATIONS (Dollars in millions, except per share amounts) (Unaudited) Three Months Ended Six Months Ended June 30, June 30, Net Sales $ Cost of goods sold Gross Profit Selling, general and administrative expenses 60 67 Research and development expenses 5 4 11 8 Other operating income, net (2
